Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 16, 17, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-15, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carney (US 2021/0136458) in view of Agarwal (US 2011/0051911).
Regarding claim 1, Carney discloses A method, comprising:
deploying a set of online components ([0038, 0041, 0043, 0088, 0120]);
digital media integration exchange ([0021, 0041, 0042, 0048]).
rendering, via a display and one or more of the components, content ([0038, 0088, 0120]), 
wherein the integration exchange platform facilitates development of the components ([0038, 0041, 0043, 0088, 0120]).
Carney does not specifically disclose replicating the components from one instance of a integration exchange platform to another instance of the integration exchange platform, by copying a set of deployment directories from the one instance to the other instance; and
However, Agarwal discloses replicating the components from one instance of a integration exchange platform to another instance of the integration exchange platform, by copying a set of deployment directories from the one instance to the other instance ([0029, 0103-0106] Deployment folders containing deployable version of the application are configured on the platform in various forms such as a voice site, a website ).  It would have been obvious to incorporate the deployment directories of Agarwal into the system of Carney in order to improve deployment process by having a set of data prepared for deployment.
Regarding claim 3, Carney discloses wherein a single directory contains component type groupings, which comprise all named components ([0368, 0409, 0577]).
Regarding claim 4, Carney discloses wherein each of the named components comprises multiple historical versions of the each component ([0065, 0086, 0225]).
Regarding claim 5, Carney discloses wherein each of the named components references actual component code used in the rendering ([0041, 0077, 088, 093]).
Regarding claim 6, Carney discloses wherein a data structure of a presentation defines or links to (1) a layout of component containers for the presentation, (ii) a list of the named components, and (ii1) a set of customization settings for each of the components ([0182, 0195, 0197]).
Regarding claim 7, Carney discloses wherein the settings are specific to a type of online property (0071,0089,0196).
Regarding claim 8, Carney discloses wherein the type of online property is one of a section, screen, or page ([0071 ,0089, 0196]).
Regarding claim 9, Carney discloses wherein each of the components comprises a data structure, including one or more directories and one or more files that define the each component ([0092-0093, 01306]).
Regarding claim 10, Carney discloses enabling the data structure to be compressed, compiled, obfuscated, and deployed to a running instance of the integration exchange platform to change presentations across multiple online properties ([0120, 0147]).
Regarding claim 11, Carney discloses wherein each of the components includes a piece of code or other instructions configured to render different types of content ([0088,0120,0368]).
Regarding claim 12, Carney discloses wherein each of the components is associated with a presentation, which includes instructions for building a document ([0071,0121,0175]).
Regarding claim 13, Carney discloses wherein each of the components includes instructions defining or enabling a web-ready visualization of the content ([0077,0085]).
Regarding claim 14, Carney discloses wherein each of the components is associated with one or more component placements in a presentation, each of the component placements defining an instance of the each component in an area of the presentation with a specific configuration ([0048,0077,0197]).
Regarding claim 15, Carney discloses dragging, via a user interface, one of the components onto a presentation ([0088,089,0093]).
Regarding claim 18, Carney discloses wherein the component code is used to incorporate content and information and to render target visualizations at client render time ([0131]).
Regarding claim 20, Carney discloses generating, via the one or more components, a referential teaser; and adding, to the one or more components, a content filter ([0182]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL H HONG/               Primary Examiner, Art Unit 2426